Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
Response to Amendment
In the amendment filed on March 16, 2021, the following has occurred: claim(s) 1, 5-6, and 15 have been amended and claim(s) 4 and 8 have been deleted. Now, claim(s) 1-3, 5-7, and 9-20 are pending.

Claim Objections
Claim 5 objected to because of the following informalities:  “collocated” was recited in claim 5.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to recite “colocated”.
Claim 7 objected to because of the following informalities:  “collocated” was recited in claim 7.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to recite “colocated”.
Claim 10 objected to because of the following informalities:  “collocated” was recited in claim 10.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to recite “colocated”.
Claim 14 objected to because of the following informalities:  “collocation” was recited in claim 14.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to recite “colocation”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (U.S. Patent Pre-Grant Publication No. 2011/0105854) in view of Bullington et al. (U.S. Patent Publication No. 10,015,756).
As per claim 1, Kiani teaches a system comprising: a wireless communication device for communicating a device identifier (See Paragraph [0096]: RFID tag capabilities are included with patient or clinician devices.); a plurality of wireless receivers, wherein each of the plurality of wireless receivers for receiving the device identifier communicated by the wireless 
While Kiani discloses the system as described above, Kiani may not explicitly teach determining a smoothed signal strength for the device identifier based on the signal strengths received by each wireless receiver of the set of the plurality of wireless receivers; based on the smoothed signal strength and the associated time stamp, determining a location of the wireless communication device at a first time; based on the location of the wireless communication device, determine that a provider associated with the wireless communication device is at the determined location; retrieving appointment data associated with a patient, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time; based on the patient roomed time, the patient check-out time, and the patient room assignment determining that the patient was located at the location corresponding to the room assignment for time points between the patient roomed time and the patient check- out time 
Bullington teaches determining a smoothed signal strength for the device identifier based on the signal strengths received by each wireless receiver of the set of the plurality of wireless receivers (See col. 7, ll.45-65: The minimum threshold signal strength  may correspond to a standard deviation value from the average signal strength measured at all checkpoints,  which  the  Examiner is interpreting  the average  signal  strength  to encompass the smoother signal strength, and the checkpoints to encompass each wireless receiver of the set of the plurality of wireless receivers.); based on the smoothed signal strength and the associated time stamp, determining a location of the wireless communication device at a first time  (See col. 12, ll. 34-63: Locations  and times can be tracked to identify  the location of a physician or a patient); based on the location of the wireless communication device, determine that a provider associated with the wireless communication device is at the determined location (See col. 16, ll. 5-17: GPS location tracking can be utilized to identify where the physician is.); retrieving appointment data associated with a patient, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time (See col. 23, ll. 15-38: Patient appointment information can be retrieved to predict schedule delays by identifying patient appointment times and identifying appointment times for particular physicians, which the Examiner is interpreting the patient appointment times to encompass the patient check-in time, patient roomed time, and patient check-out time, and the Examiner is interpreting the particular physician appointments to encompass the patient room assignment.); based on the patient roomed time, the patient check-out time, and the patient room assignment determining that the patient was located at the location corresponding to the room assignment for time points between 
As per claim 2, Kiani/Bullington teaches the system of claim 1 as described above. Kiani further teaches wherein the system further comprises a plurality of wireless communication 
As per claim 3, Kiani/Bullington teaches the system of claim 1 as described above. Kiani further teaches wherein the system further comprises an electronic health record system for storing medical information for a plurality of patients (See Paragraph [0146]: The multi-patient management system (MMS) can store physiological information obtained from the patient monitors in a round-robin database (See Paragraph [0150]: the MMS can interact with an electronic medical record system)).
As per claim 5, Kiani/Bullington teaches the system of claims 1 and 3 as described above. Kiani further teaches wherein the system further comprises: a plurality of remote user devices for accessing the electronic health record system (See Paragraph [0224]: The database is remotely accessible such that actions or preferences can be conveniently stored, updated, and accessed by the users.); and the computer readable instructions further cause the one or more processors to perform operations comprising: identifying a first amount of time the provider accessed an electronic health record associated with the patient while the provider was colocated with the patient (See Paragraph [0167]: The journal management module can identify the length of time that a clinician logged into a networked device.); and identifying a second amount of time the provider accessed the electronic health record associated with the patient while not colocated with the patient (See Paragraph [0126]: An external interface  subsystem provides  interfaces  to bedside devices and external  systems such as electronic medical records, which the Examiner is interpreting  to encompass the health provider accessing the EHR when not 
As per independent claim 15, Kiani discloses a computer implemented method for using broadcast identifiers to predictively generate optimized scheduling, the method comprising: receiving a plurality of device identifiers. signal strengths, (See Paragraphs [0229]­ [0230l: Detection logic determines the detected signal strength and determines the signal is received from a clinician and their ID.) corresponding time stamps (See Paragraph [0167]: Each entry of event data may have a corresponding time stamp that indicates when an event occurred.). and wireless receiver identifiers from a set of wireless receivers for receiving device identifiers broadcast by a set of devices (See Paragraph [0167]: Each entry of event data may have a corresponding time stamp that indicates  when an event occurred.), each device of  the set of devices associated with a health care clinician (See Paragraphs [0229]-[0230]: Detection logic determines the detected signal strength and determines the signal is received from a clinician and their ID.); segmenting the plurality of device identifiers, signal strengths, corresponding time stamps, and wireless receiver identifiers by device identifier thereby generating a per-device set of data for each device identifier comprising a plurality of signal strengths, corresponding time stamps, and wireless receiver identifiers (See Paragraph [0176]: Coordination between the RRDB management module and the journal management module, timestamps in each database may be synchronized when the data is stored (Since Kiani teaches the timestamps indicates when an event occurs and the events can be medical interventions that rely on clinician IDs)); receiving patient data for each patient of the plurality of patients associated with the health care clinician from an electronic health records (EHR) system (See Paragraph  [0176]: Coordination  between the RRDB  
While Kiani discloses the method as described above, Kiani may not explicitly teach determining, for each per-device set of data, a location of the device associated with the device identifier at each time stamp based on the signal strengths and the wireless receiver identifiers, thereby generating an enhanced per-device set of data; retrieving appointment data associated with a plurality of patients, the appointment data comprising patient check-in times, patient room assignments, patient roomed times, and patient check-out times; based on the patient roomed times, the patient check-out times, and the patient room assignments associating each patient of the plurality of patients a patient location and with the health care clinician that corresponds to the device identifier colocated during time points between the patient roomed time and the patient check-out time; and training a predictive model by providing the clinician locations, patient location, and patient data as training inputs to the predictive model, the predictive model comprising a plurality of discrete events representative of a clinical appointment including at least one event with a duration variably dependent on patient data, wherein a trained predictive model generates appointment durations and appointment slots as output; and scheduling the appointment for an appointment duration-determined by the trained predictive mode.
Bullington teaches a method capable of determining, for each per-device set of data, a location of the device associated with the device identifier at each time stamp based on the 
As per claim 16, Kiani/Bullington teaches the method of claim 15 as described above. Kiani further teaches the method further comprising receiving time data for the set of patients associated with the health care providers (See Paragraph [0397]: medical intervention data can include an automated estimation of whether or not a medical intervention for a given patient has taken place, which includes length of time that a clinician spent with the patient.), wherein the time data represents the health care providers active time within the EHR of each patient of the set of patients (See Paragraph [0222]: the length of time the clinician  token has been present in the detection  area  where  the clinician can access the locally stored database on the patient monitoring device.); identifying, based on the location information and the time data, a first subset of the time data and a second subset of the time data, (See Paragraph [0085]: the server stores data concerning user interactions with the system and system performance metrics, this server is used similar to a "black box" to save user interaction.) the first set of time data representing the health care providers  active time within  the EHR and not in presence of  the patient  (See Paragraph [0126]: an external interface subsystem provides interfaces to bedside devices and external systems such as electronic medical records, which the Examiner is interpreting to encompass the health provider accessing the EHR when not in the patient's presence and the server storing user interactions to encompass recording active time in the EHR.), the second set of time data representing the health care providers active time within the EHR and within the presence of the patient (See Paragraph [0126]: An external interface 
While Kiani discloses the method identifying the location and use of the EMR to access databases at differing times, Kiani may not explicitly teach wherein training the predictive model further utilizes the first subset of time data as input for the model.
Bullington teaches a method wherein training the predictive model further utilizes the first subset of time data as input for the model (See col. 25, ll. 30-57: The medical scheduling management system is able to utilize location and time sensors to be utilized for scheduling, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the at the time of the effective filing date to utilize input variables to the predictive model of Bullington to improve the processing abilities of Kiani with the motivation of improving patient appointment experience (See Background of Bullington in col. 1, ll. 19-23).
As per claim 17, Kiani/Bullington teaches the method of claim 15 as described above. Kiani may not explicitly teach wherein scheduling the appointment comprises: accessing a set of available appointment durations or a set of available appointment slots; accessing patient data for the particular patient corresponding to input variables of the predictive model; and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs.
Bullington teaches a method wherein scheduling the appointment comprises: accessing a set of available appointment durations or a set of available appointment slots (See col. 25, ll. 1-6: 
As per claim 20, Kiani/Bullington teaches the method of claim 15 as described above. Kiani may not explicitly teach wherein the patient data for training the predictive model comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic  position  of the appointment.
Bullington teaches a method wherein the patient data for training the predictive model comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an .
Claims 6-7, 9-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (U.S. Patent Pre-Grant  Publication  No. 2011/0105854)  in view of Bullington et al. (U.S. Patent Publication No. 10,015,756) in further view of Simon et al. (U.S. Patent Pre-Grant Publication No. 2015/0347705).
As per independent claim 6, Kiani discloses one or more non-transitory computer storage media having computer-executable instructions embodied thereon that, when executed, facilitate a method of time data analysis, the method comprising: receiving a plurality of device identifiers, signal strengths (See Paragraphs [0229]-[0230]: Detection logic determines the detected signal strength and determines the signal is received from a clinician and their ID.), corresponding time stamps, and wireless receiver identifiers from a set of wireless receivers (See Paragraph [0167]: each entry of event data may have a corresponding time stamp that indicates when an event occurred.) for receiving device identifiers broadcast by a set of devices, each device of the set of devices associated with a health care clinician (See Paragraph [0096]: RFID tag capabilities are included with patient or clinician devices.); segmenting the plurality of device identifiers, signal strengths, corresponding time stamps, and wireless receiver identifiers by device identifier 
While Kiani discloses the computer storage media as described above, Kiani may not explicitly teach retrieving appointment data associated with a plurality of patients, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time for each appointment of each patient of the plurality of patients; tuning a predictive model by supplying the predictive model the clinician location data, the appointment data, and the patient data corresponding to input variables in the predictive model, the predictive model comprising a plurality of discrete events representative of a clinical appointment including at least one event with a duration variably dependent on patient data; and 
Bullington teaches a computer storage media for retrieving appointment data associated with a plurality of patients, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time for each appointment of each patient of the plurality of patients (See col. 23, ll. 15-38: Patient appointment information can be retrieved to predict schedule delays by identifying patient appointment times and identifying appointment times for particular physicians, which the Examiner is interpreting the patient appointment times to encompass the patient check-in time, patient roomed time, and patient check-out time, and the Examiner is interpreting the particular physician appointments to encompass the patient room assignment.); tuning a predictive model by supplying the predictive model the clinician location data, the appointment data, and the patient data corresponding to input variables in the predictive model, the predictive model comprising a plurality of discrete events representative of a clinical appointment including at least one event with a duration variably dependent on patient data (See col. 23, ll. 1-38 and col. 24, ll. 23-38: The medical schedule managing system is able to predict schedule delays based on comparing the patient/clinician location with the appointments that are scheduled, which the Examiner is interpreting to encompass the claimed portion as the predictive model encompassed by the medical schedule managing system.); and in response to receiving the clinic appointment request, generating an expected duration for each of the plurality of discrete events utilizing a set 
While Kiani/Bullington discloses the computer-readable medium as described above, Kiani/Bullington may not explicitly teach receiving a clinic appointment request for a particular 
Simon teaches a computer readable media that is capable of receiving a clinic appointment request for a particular patient (See Paragraph [0107]: A first event for the patient will result in a creation of a new appointment.); and generating a clinic appointment for the particular patient with a duration based on the generated expected duration of the at least one event with the duration variably dependent on patient data (See Paragraphs [0284]: Anew appointment is created to associate with the patient and it is determined if a scheduled appointment already exists on the day, which the Examiner is interpreting to encompass an ability to identify appointment times and durations)). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include appointment scheduling and creation of appointments of Simon to be used in tuning the predictive model of the computer storage media of Kiani/Bullington with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 7, Kiani/Bullington/Simon teaches the computer storage media of claim 6 as described above. Kiani further teaches wherein determining a total amount of time the set of patients and the set of clinicians were colocated comprises: determining a clinician location for each clinician of the set of clinicians at a plurality of time points (See Paragraph [0221]: Inputs to the database can include the clinician ID, the strength of the signal from the clinician's token, the estimated distance of the detected clinician token from the monitoring device, the length of time of detected presence of the token, a clinician priority level, the time of day, the room or hospital ward associated with the monitoring device that has detected the clinician's presence, so 
As per claim 9, Kiani/Bullington/Simon teaches the computer storage media of claims 6-7 as described above. Kiani further teaches wherein determining the patient location further comprises: based on the patient roomed time, the patient check-out time, and the patient room assignment determining that the patient was located at the location corresponding to the room assignment for the time points between the patient roomed time and the patient check-out time (See Paragraph [0079]: Context information can include a patient name, a patient's unique hospital identification number, patient location, an identification number for a network interface module, time stamps for events occurring in the physiological monitoring system.).
While Kiani discloses a computer storage media that is able to cause one or more processors to perform the operation of determining that the patient was located at a particular location, Kiani may not explicitly teach retrieving appointment data associated with the patient, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time.
Bullington teaches a computer storage media for retrieving appointment data associated with the patient, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time (See col. 25, ll. 1-15: The patient appointment information database includes patient contact information and open appointment slots, which the Examiner is interpreting open appointment slots to include appointment data). It  would have been obvious  to one of  ordinary  skill in the art  at the time of the effective filing date to utilize the patient appointment  information  database  of Bullington in supplying  the ongoing  patient data  to the computer  storage  media of  Kiani with the motivation of improving patient appointment experience (See Background of Bullington in col. 1, ll. 19-23).
As per claim 10, Kiani/Bullington/Simon teaches the computer storage media of claim 6 as described above. Kiani further teaches wherein the time data further comprises: a first amount of time the set of clinicians accessed an electronic medical record associated with a patient of the set of patients (See Paragraph [0146]: the multi-patient management system (MMS) can store physiological information obtained from the patient monitors in a round-robin database (See Paragraph [0150]: the MMS can interact with an electronic medical record system.).) while colocated with the patient (See Paragraph [0167]: The journal management module can identify the length of time that a clinician logged into a networked device.); and a second amount of time the set of clinicians accessed the electronic medical record associated with the patient while not colocated with the patient (See Paragraph [0126]: An external interface subsystem provides interfaces to bedside devices and external systems such as electronic medical records, which the Examiner is interpreting to encompass the health provider accessing the EHR when not colocated with the patient and the server storing user interactions to encompass recording amount of time in the EHR.).
As per claim 11, Kiani/Bullington/Simon teaches the computer storage media of claim 6 as described above. Kiani may not explicitly teach wherein the input variables in the predictive model further comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment.
Bullington teaches a computer storage media wherein the input variables in the predictive model further comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment  (See col. 23, ll. 1-14: The patient medical records that can be utilized can include patient diagnoses, medications, and physician notes.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize input variables made up of a variety of stored information to use with the predictive model of Bullington in employing the capability to schedule appointments with certain physicians to the computer storage media of Kiani with the motivation of improving patient appointment experience (See Background of Bullington in col. 1, ll. 19-23).
As per claim 12, Kiani/Bullington/Simon teaches the computer storage media of claim 6 as described above. Kiani may not explicitly teach wherein utilizing the tuned predicative model comprises: receiving a set of available appointment durations or a set of available appointment 
Bullington teaches a computer storage media wherein utilizing the tuned predicative model comprises: receiving a set of available appointment durations or a set of available appointment slots (See col. 25, ll. 1-6: The patient  appointment  information  database includes open appointment  slots.); receiving  patient data for the particular  patient corresponding  to the input variables of  the  predictive  model (See col. 28, ll. 26-46:  The content  server is configured to receive and store patient medical records and patient appointment info, which the Examiner is interpreting to encompass particular patient information.); and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs (See col. 23, ll. 1-38: The medical scheduling management system is able to utilize appointment slots and patient data to be used in the system as inputs.). It would have been obvious to one of  ordinary  skill in the at the time of  the effective filing date to utilize input variables for the predictive  model  of  Bullington  to improve the processing  abilities  of Kiani  with the motivation  of improving patient appointment experience (See Background of Bullington in col. 1, ll. 19-23).
As per claim 13, Kiani/Bullington/Simon teaches the computer storage media of claim 6 as described above. Kiani/Bullington may not explicitly teach wherein the new appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient.
Simon discloses a computer readable media for facilitating the management and optimization of patient and visitor experience wherein the new appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient (See Paragraph [0283]: 
As per claim 14, Kiani/Bullington/Simon teaches the computer storage media of claim 6 as described above. Kiani/Bullington may not explicitly teach wherein the input variables are determined by identifying Markov relationships between patient data and variations in patient appointments, variations in the duration of clinician-patient colocation, or variations in scheduled duration and actual duration.
Simon discloses a computer readable media for facilitating the management and optimization of patient and visitor experience wherein the input variables are determined by identifying Markov relationships between patient data and variations in patient appointments, variations in the duration of clinician-patient colocation, or variations in scheduled duration and actual duration (See Paragraph [0290]: rows may represent interactions associated with a patient visit including scheduled appointment times and actual appointment from check-in to check-out, which the Examiner is interpreting to encompass identifying Markov relationships between patient data and duration variations in patient appointments.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include that identification of variations of appointment durations of Simon to be further the use of the predictive model of the computer storage media of Kiani/Bullington with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 18, Kiani/Bullington teaches the system of claim 15 as described above. Kiani/Bullington may not explicitly teach wherein the appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient.
Simon teaches a method wherein the appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient (See Paragraph [0283]: the new created appointment is associated with the patient.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include that the appointment is associated with a patient of Simon to further the specific patient data of the method of Kiani/Bullington with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (U.S. Patent Pre-Grant Publication No. 2011/0105854) in view of Bullington et al. (U.S. Patent Publication No. 10,015,756) in further view of Amarasingham et al. (U.S. Patent Pre-Grant Publication No. 2015/0213217).
As per claim 19, Kiani/Bullington teaches the method of claim 15 as described above. Kiani/Bullington may not explicitly teach wherein the predictive model is a discrete event simulation model.
Amarasingham further teaches wherein the predictive model is a discrete event simulation model (See Paragraphs [0064] and [0097]: the predictive model can be scaled to other systems through artificial intelligence model tuning process and real-time data used to run the simulations will provide reasonable confidence in the application of simulated results to current and future resource planning. Since a discrete event simulation model is defined as a method used to model real world systems that can be decomposed into a set of logically separate processes that autonomously progress through time, the predictive model of Amarasingham 

Response to Arguments
In the Remarks filed on March 16, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the newly added Claim Objections and the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Kiani/Bullington or the combination of Kiani/Bullington/Amarasingham do not disclose “appointment data comprising patient check-in time, patient room assignment,  patient roomed  time, and patient check-out time” and “based on the patient roomed time, the patient check-out time, and the patient room assignment determining that the patient was located at the location corresponding to the room assignment for time points between the patient roomed time and the patient check-out time” recited in independent claims 1, 6, and 15.
In response to argument (1), the Examiner disagrees with the Applicant. The Examiner argues that Bullington does discloses in col. 23, ll. 15-38: Patient appointment information can be retrieved to predict schedule delays by identifying patient appointment times and identifying appointment times for particular physicians, which the Examiner is interpreting the patient appointment times to encompass the patient check-in time, patient roomed time, and patient check-out time, and the Examiner is interpreting the particular physician appointments to encompass the patient room assignment. Further, Bullington discloses in col. 23, ll. 48-67 and col. 24, ll. 1-22: The amount of patient time can be identified for how long a difference between the patient ID to pass through a sensor the first time and the patient ID to pass through the sensor a second time on exit and the Examiner is interpreting this portion to encompass based on the 
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure. James et al. (U.S. Patent Pre-Grant Publication No. 2009/0076346), describes patient monitoring for patient tracking by a physician, Patel et al. (U.S. Patent Pre-Grant Publication No. 2016/0249174), describes determining user location and feature extraction can be utilized for processing, and Ng et al. ("Capturing and Analyzing Pervasive Data for SmartHealth"), describes location tracking, vital signs, and well-being data acquisition and analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626